PER CURIAM.
Pursuant to the State’s proper confession of error, the sentencing orders in case numbers 90-49879 and 91-22981 should be corrected to reflect credit for 462 days served. Daniels v. State, 491 So.2d 543, 545 (Fla. 1986) (when a defendant receives presen-tence jail-time credit on a sentence that is to run concurrently with other sentences, those other sentences also must reflect credit for time served). Because the correction of the orders is a ministerial matter, the defendant need not be present for resentencing.
Reversed and remanded.